Citation Nr: 1009041	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for major 
depressive disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from December 1972 to 
November 1974.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As support for his claim, the Veteran testified at a hearing 
at the RO in July 2009 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  During the hearing the Veteran submitted 
additional evidence and waived his right to have to RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).

Also while testifying during his July 2009 Travel Board 
hearing, the Veteran said he had a mental "breakdown" at 
his former job due to his service-connected psychiatric 
disability and has not worked since 2005.  He also indicated 
he has a claim pending with the Social Security 
Administration (SSA) for resultant disability benefits, 
although he acknowledged this claim is not predicated 
entirely on his service-connected major depressive disorder 
- but also is because he has stage III lung cancer.  In 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that once a claimant:  (1) submits evidence of a 
medical disability, (2) makes a claim for the highest 
possible rating, and (3) submits evidence of unemployability, 
an informal claim for a total disability rating based on 
individual unemployability (TDIU) is raised under 
38 C.F.R. § 3.155(a).  And as the Court more recently 
explained in Rice v. Shinseki, 22 Vet.App. 447 (2009), if the 
Board determines the TDIU claim requires further development 
before being adjudicated, the appropriate disposition is to 
remand the TDIU claim to the RO.  Remands to the RO generally 
are via the Appeals Management Center (AMC).  VA's Office of 
General Counsel also has indicated that remanding the 
derivative TDIU claim does not preclude the Board from going 
ahead and deciding the claim for a higher rating for the 
disability that, like here, at least partly formed the basis 
of the TDIU claim.  VAOPGCPREC 6-96 (Aug. 16, 1996) and 
VAOGCPREC 12-2001 (July 6, 2001).

Consequently, the Board is remanding the derivative TDIU 
claim to the RO via the AMC for all appropriate development 
and consideration.  And in the meantime, for reasons and 
bases that will be discussed, the Board is going ahead and 
granting a higher rating for the major depressive disorder 
even without first obtaining these SSA records as they 
specifically relate to this claim because this is 
nonprejudicial.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Lind v. Principi, 3 Vet. App. 493, 494 (1992); and 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997) 
(indicating VA is required to obtain SSA records when 
potentially relevant to the claim at issue).  But see, too, 
Golz v. Shinseki, 2009-7039 (Jan. 14, 2010) (indicating the 
statutes and regulations do not require VA to obtain SSA 
records in every instance, such as when the Veteran does not 
allege and the evidence does not otherwise suggests their 
potential relevance).  In going ahead and deciding this claim 
for a higher rating for the major depressive disorder, rather 
than first obtaining these SSA records as they may relate to 
this claim, the Board is also mindful of the need for an 
immediate decision in this appeal in light of the Veteran's 
potentially fatal stage III lung cancer.


FINDING OF FACT

The Veteran's major depressive disorder causes occupational 
and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria are met for a higher 70 percent rating, though 
no greater, for the major depressive disorder.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.129, 
4.130, Diagnostic Code 9400 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background and an analysis 
of its decision. 

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 
2007, prior to initially adjudicating his claim in the August 
2007 decision at issue in this appeal.  The letter informed 
him of the evidence required to substantiate his claim and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  The letter also complied with Dingess 
by discussing the disability rating and downstream effective 
date elements of the claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable (except for the SSA records already mentioned), 
and therefore appellate review may proceed without 
prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
obtained his service treatment records (STRs), service 
personnel records (SPRs), VA treatment records, and arranged 
for a VA compensation examination.  Therefore, the Board is 
satisfied the RO has made reasonable efforts to obtain any 
identified medical records.  The record is inadequate and the 
need for a more contemporaneous examination occurs only when 
the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, a VA examination was 
provided in August 2007, so relatively recently.  In evidence 
since submitted - namely, his February 2008 substantive 
appeal (on VA Form 9) and July 2009 hearing testimony, the 
Veteran alleged that his major depressive disorder had 
worsened.  


But another VA examination is not needed to reassess the 
severity of this condition because there is sufficient 
evidence, already of record, to make this important 
determination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  This includes 
the additional evidence the Veteran submitted during his July 
2009 hearing in the form of August 2008 and June 2009 
statements from his treating clinical psychologist, 
R.P., PhD.  These statements, incidentally, are dated since 
that August 2007 VA examination and provide the information 
needed concerning the present severity of the Veteran's major 
depressive disorder, so as to not require another 
VA examination.  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.  

II.  Entitlement to a Rating Higher than 50 Percent for Major 
Depressive Disorder

This disability is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9434, and the Veteran has had the existing 50 
percent rating effectively since July 23, 2004.  He believes 
the condition is now more severe and, therefore, deserves a 
higher rating.  He did not appeal the rating when it was 
assigned following the grant of service connection, so the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, that 
said, the Court has held that in determining the present 
level of disability for any increased-evaluation claim, the 
Board must consider whether to "stage" the rating.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings demonstrating distinct 
time periods in which the service-connected disability has 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of a 
staged rating would be necessary.  The relevant temporal 
focus for adjudicating the level of disability of an 
increased-rating claim is from one year before the claim for 
a higher rating was filed - so, in this case, March 2006 
(since the Veteran filed this claim in March 2007) - until 
VA makes a final decision on the claim.  See Hart, supra.  
See also 38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.400(o)(2) (2009).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, this doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under a general rating formula 
found at 38 C.F.R. § 4.130.  The fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).



Under the applicable DC 9434, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  



The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  Since, however, 
this list of examples is not exhaustive or all-inclusive, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The evidence of record supports assigning a higher 70 percent 
rating for the Veteran's major depressive disorder, though no 
greater.  38 C.F.R. § 4.7.  In making this determination, the 
Board has reviewed his VA treatment records, supporting 
statements, and the reports of his VA psychiatric examination 
for compensation purposes.  

Regarding his symptoms, the August 2007 VA compensation 
examination reported persistent sadness, anhedonia, lack of 
motivation, difficulty sleeping, irritability, social 
withdrawal and lack of energy.  The examiner also noted the 
Veteran's grooming and hygiene were good, that he displayed 
congruent affect, and denied any then current suicidal 
ideations and intent.  The examiner concluded the Veteran's 
"depressions seems [sic] to be at the same level as his last 
[compensation examination] but his ability to function 
independently seems to have diminished."  The examiner 
assigned a GAF score of 50 - which, as mentioned, since in 
the 
41-50 range indicates the Veteran has "serious" social and 
occupational impairment, including "unable to keep a job" 
(as opposed to being "unable to work" as contemplated by a 
lower GAF score in the 31-40 range).

The Veteran's VA treatment records date from May 2006 to 
February 2008.  In August 2006, he was referred to a 
psychotherapy clinic for treatment of his depression.  In the 
September 2006 treatment records, he reported that he was 
more depressed, irritable and suffers from some confusion.  
The evaluating psychologist noted the Veteran had some 
cognitive slowing and decrease in mental acuity.  But there 
were no homicidal or suicidal ideations or violent thoughts 
throughout the course of his treatment.  He had a history of 
one suicide attempt, but in many years past while on active 
duty in the military from 1972 to 1974.  It was further 
indicated he had a prescription for anti-depressants.  He has 
continued to attend group therapy to help with his 
depression.

According to these VA treatment records, including his most 
recent screening in February 2008, the Veteran's GAF scores 
have ranged from 45-50.  And, again, GAF scores in this 
indicate he has "serious" social and occupational 
impairment, including "unable to keep a job" (as opposed to 
being "unable to work" as contemplated by a lower GAF score 
in the 31-40 range).

While testifying during his July 2009 Travel Board hearing, 
the Veteran and his representative made note of the fact that 
the Veteran is undergoing extensive treatment for stage III 
lung cancer.  And, as already alluded to, they also submitted 
copies of August 2008 and June 2009 statements from R.P., 
Ph.D., a clinical psychologist at the VA Medical Center 
(VAMC) in Memphis, Tennessee, overseeing the Veteran's 
individual psychotherapy since his June 2008 referral by a VA 
psychiatrist, Dr. P.J.  Dr. R.P. indicated the diagnosis of 
stage III lung cancer, the extensive treatment the Veteran 
has had to receive as a consequence, and the poor prognosis 
have had a profound effect on his already existing 
depression, greatly worsening it.  Dr. R.P. indicated the 
Veteran's depressed mood has become more severe, as has his 
tearfulness, irritability, feelings of hopelessness, and 
ruminating about his cancer and possible death from it.  
This, in turn, has resulted in several adjustments to his 
psychotropic medications - for example substituting 
mirtazapine for trazodone, increasing his Prozac, and 
initiating trials of risperdone.

Moreover, other records show the Veteran is currently a 
resident of a facility tending to Veterans with special 
needs, including mental illness or homelessness.  

The Veteran's written and oral testimony concerning the 
worsening of his major depressive disorder is substantiated 
by the objective medical findings showing his symptoms are 
more commensurate with a higher 70 percent rating, though no 
greater, due to his inability to establish and maintain 
effective relationships with any sense of regularity or 
normalcy and the fact that his depression affects his ability 
to function independently - especially since being further 
exacerbated by the diagnosis of stage III lung cancer.  He 
testified during his hearing that he does not have the type 
of relationship even with his daughter that he should have, 
and that his marriage also dissolved because of his chronic 
depression.

So, overall, the Veteran exhibits the type, frequency and 
severity of symptoms required for this higher 70 percent 
rating, especially resolving all reasonable doubt in his 
favor.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
See also 38 C.F.R. §§ 4.1, 4.3, 4.7.  It has not been 
established, however, that he has total occupational and 
social impairment on account of his depression so as to 
warrant an even higher 100 percent rating for this 
disability.  As explained, while the GAF scores he has 
received - in the 41-50 range, indicate he is 
"unable to keep a job", this must be considered in 
comparison with GAF scores in the even lower range of 31-40, 
which he has never received, indicating total occupational 
impairment ("unable to work").  This distinction is 
critical because, according to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  Indeed, 
in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired - especially, as 
here, when the Veteran has a rating in the higher range, such 
as the 70 percent he is receiving in this decision.

Since the Veteran's major depressive disorder has never been 
more than 70-percent disabling at any time since March 2006, 
one year prior to this claim, the Board cannot "stage" this 
rating.  See Hart v. Mansfield, 21 Vet. App. 505.  And as the 
preponderance of the evidence is against his claim for a 
disability rating higher than 70 percent for his major 
depressive disorder, the "benefit-of-the-doubt" rule 
is inapplicable, and the Board will grant the claim only to 
this extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's major depressive disorder has 
markedly interfered with his ability to work, meaning above 
and beyond that contemplated by his now 70 percent rating.  
See again 38 C.F.R. § 4.1 indicating that, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See again 
also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(reiterating that the disability rating, itself, 
is recognition that industrial capabilities are impaired - 
especially when, as here, the Veteran already has what is 
universally recognized as a "high" rating).  The exact 
circumstances remain unclear regarding his purported 
inability to work since 2005, and the specifics of his claim 
for SSA benefits, including in terms of the extent this is 
supposedly due to his service-connected major depressive 
disorder versus his stage III lung cancer (which is not a 
service-connected disability).  And although, as mentioned, 
there are credible indications the diagnosis of 
stage III lung cancer further exacerbated his already 
existing depression, secondary service connection for the 
stage III lung cancer would only be warranted if it is shown 
the service-connected major depressive disorder caused or 
aggravated the cancer, not, as here, vice versa, where the 
cancer has had this detrimental effect on the service-
connected major depressive disorder.  38 C.F.R. § 3.310(a) 
and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations 
outside of his residential program previously discussed, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 70 percent rating for the major depressive disorder 
is granted, subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

As mentioned in the INTRODUCTION, the Veteran has raised the 
additional issue of whether he is entitled to a TDIU.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  But the RO 
has not had an opportunity to consider this additional claim.  
So it would be potentially prejudicial for the Board to in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Send the Veteran a VCAA letter 
apprising him of the type of evidence and 
information needed to substantiate his 
derivative claim for a TDIU, including 
apprising him of his and VA's respective 
responsibilities in obtaining this 
supporting evidence.

2.  Have the Veteran examined to determine 
the effects of his service-connected major 
depressive disorder (versus his stage III 
lung cancer) on his ability to obtain and 
maintain substantially gainful employment 
consistent with his prior work experience, 
level of education and training.  

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.  

The Veteran is hereby advised that failure 
to report for this examination, without 
good cause, will have adverse consequences 
on this claim.  38 C.F.R. § 3.655 (2009).

3.  Then adjudicate the derivative claim 
for a TDIU in light of this additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send him and 
his representative an SSOC and give them 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


